Citation Nr: 0218836	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
salpingitis eustachian.

2.  Entitlement to an increased (compensable) rating for 
status post-colon resection for colon cancer.

(The issue of entitlement to an increased (compensable) 
rating for left ureteral calculus, will be the subject of 
a later decision)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In the August 2001 decision the RO in part granted service 
connection for the status post-colon resection for colon 
cancer, rated as 0 percent and also granted service 
connection for hearing loss as secondary to acoustic 
trauma and tinnitus.

The veteran in a November 2001 statement appears to be 
raising the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This matter is 
referred to the RO for appropriate action. RO should take 
any appropriate action.  

A hearing was held before the undersigned member of the 
Board sitting at Boston, Massachusetts in July 2002.  
During his testimony, the veteran withdrew his claim for 
entitlement to service connection for asbestosis.  As such 
this issue is not now before the Board for appellate 
consideration.  

Further development will be conducted on the issue of an 
increased (compensable) rating for left ureteral calculus, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  All of the relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The salpingitis eustachian resolved with no residual 
disability currently demonstrated. 

3.  The residuals of the post-colon resection for colon 
are asymptomatic.


CONCLUSIONS OF LAW

The schedular criteria for an increased (compensable) 
evaluation for salpingitis eustachian have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.20, 4.31, 
Part 4, Diagnostic Code 6299-6200 (2002).

The schedular criteria for an increased (compensable) 
evaluation for status post-colon resection for colon 
cancer have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §  4.31, Part 4, Diagnostic 7329 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that compensable or increased evaluations are 
warranted for the disabilities in issue.  Such action was 
accomplished by means of statement of the case and an 
October 2002 letter from the Board to the vetera.  In that 
letter the Board informed the veteran of the provisions of 
the VCAA as well as informing the veteran again of the 
rating criteria which had to be met to obtain compensable 
ratings.  He was advised that he was to furnish the names 
and addresses of all health care providers who have 
treated him for his disorders that were not currently of 
record and that the VA would obtain said records.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  In view 
of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes 
that all pertinent evidence has been obtained, and that no 
further development of the case is warranted.  VA has 
satisfied its duties to notify and assist the appellant in 
this case.  

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  While 
the regulations require review of the recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).  When a condition not listed in the VA Schedule of 
Rating Disabilities is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

The law provides that, in every instance where the Rating 
Schedule does not provide for a 0 percent (noncompensable) 
disability rating for a diagnostic code, such a rating 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2002).

The lay testimony and statements are deemed competent 
evidence with regard to the description of the symptoms of 
a disability or disease.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, these statements must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria. 

Increased Evaluation for Salpingitis Eustachian 

The service medical records show that the veteran was 
treated for salpingitis of the Eustachian tube in the 
right ear.  In a rating action dated in November 1948, the 
RO granted service connection for salpingitis eustachian 
and assigned a noncompensable evaluation which has 
remained in effect since that time.

In August 2000 the veteran underwent a VA examination.  
The examiner noted that he had reviewed the old records 
provided to him.  The veteran was noted as being a 
seventy-year old man who was discharged from the Navy in 
1948 after serving six years.  In November 1947 he spent 
one week in the hospital for bilateral tinnitus which was 
pulsatile in nature.  The tinnitus was noted as moderate 
in severity.  The veteran reported occasionally having 
difficulty sleeping.  The veteran was exposed to a great 
deal of noise while working on the flight deck around 
airplanes without ear protection.  He felt that he had 
mild hearing loss.  The veteran was noted as having the 
history of at least one ear infection in the past, which 
had resolved fully.  

The examiner found that both ears looked entirely normal 
without evidence of fluid or infection behind the 
eardrums.  The nasal passages were clear.  The oral cavity 
was noted as showing evidence of a prior tonsillectomy.  
The neck shows no lymphadenopathy.  The examiner also 
found that the veteran's salpingitis eustachian was a 
remote problem that has clearly resolved.  The pertinent 
diagnosis was resolved salpingitis eustacian.  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in July 2002.  The veteran stated 
that he occasionally got drainage and pain.  When he did 
get drainage there was not very much.

Analysis

The RO has assigned a non-compensable rating for the 
salpingitis eustachian in accordance with the criteria set 
forth in the VA's schedule for Rating Disabilities rate 
analogous to Diagnostic Code 6200.  38 C.F.R. 38 C.F.R. § 
4.20, 4.31, Part 4, Diagnostic Codes 6299-6200.  

Diagnostic Code 6200 provides that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media 
during the continuance of the suppurative process.  This 
is to be combined with the rating for loss of hearing.  
This is the maximum evaluation assignable under this 
diagnostic code. 38 C.F.R. Part 4, Diagnostic Code 6200.

To summarize, the veteran during his hearing indicated 
that he experienced occasional drainage and pain.  
However, the recent VA examination showed no pertinent 
abnormality.  Additionally, the VA examiner stated that 
the veteran's salpingitis eustachian disability was a 
remote problem that had clearly resolved. Accordingly, the 
Board finds that the preponderance of the evidence is 
against the veteran's claim. 


Increased Evaluation for Status Post-Colon Resection for 
cancer 

In a rating action dated in August 2001, the RO granted 
service connection for status post-colon resection for 
colon cancer as secondary to asbestosis exposure and 
assigned a noncompensable evaluation. 

The service medical records reflect no complaint or 
finding relative to colon cancer.  In May 1983 the veteran 
was hospitalized at a private facility where he underwent 
a resection of the sigmoid due to carcinoma.  

In August 2000 the veteran underwent a VA examination.  
The veteran stated that he developed back pain, weight 
loss, poor appetite and rectal bleeding in 1984.  A 
colonoscopy was performed and it was revealed that the 
veteran had colon cancer.  A resection of the colon was 
performed.  The veteran stated that he did not have any 
abdominal pain, nausea, vomiting, constipation, diarrhea 
or anal fistula.  The veteran's weight was 206 pounds at a 
height of 69 inches.  

The veteran appeared well nourished and well developed.  A 
linear surgical scar was present on the lower abdomen 22 
centimeters (cm) by 0.3 cm.  The scar was pink in color 
with a firm texture and no underlying tissue loss, 
disfigurement, keloid formation, and no limitation of 
function.  There were no residuals of malnutrition or 
signs of vitamin deficiency.  

On examination of the abdomen, there were no striae of the 
abdominal wall or any superficial distension of the veins 
present.  There was no tenderness of the abdomen and the 
liver was not palpable.  Laboratory studies were reported 
as normal.  The examiner found that the physical 
examination was essentially negative.

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in July 2002.  The veteran described 
bowel movements two to three times a day, which were 
loose.


Analysis

A review of the statement of the case shows that the 
veteran's status post-colon resection for colon cancer is 
evaluated under Diagnostic Code 7329 pertaining to 
resection of the large intestine.  When there are slight 
symptoms, a 10 percent rating is assigned.  When there are 
moderate symptoms, a 20 percent rating is warranted.  

The most recent VA examination shows that the status post-
colon resection for colon cancer has essentially remained 
asymptomatic.  The examination showed no apparent weight 
loss or malnutrition.  Additionally, the surgical scar was 
non-symptomatic.  Furthermore the examiner described the 
examination as being negative.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  In reaching this determination, the Board has also 
determined that the non-compensable evaluation represents 
the highest rating warranted during the appeal period.  
Fenderson v. West 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased (compensable) evaluation for 
the salpingitis eustachian is denied.

Entitlement to an increased (compensable) evaluation for 
the status post-colon resection for colon cancer is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

